By the Court.
Upon a consideration of all the provisions of this somewhat obscure will, it is the opinion of a majority of the court that the intent of the testator was, that, upon the children of his son Joseph respectively attaining their majority, the principal of the proportional share of each child in the trust fund mentioned in the fifth article of the will should be paid and dis - tributed to the child so coming of age ; and not that the whole distribution of this fund should, as in the case of the real estate devised by the eighth article, be postponed until the youngest of said children should arrive at the age of twenty-one years.

Decree for the plaintiff accordingly.